DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 12/22/21 are acknowledged and entered. Claim 10 is cancelled. Claims 1-8 and 11-19 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9, 11-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2013/0168444, previously cited) in view of Bhatti, et al. (US 2006/0149635, herein Bhatti).1	Regarding claim 1, Hsieh teaches an electronic tag (paragraph 0017: electronic tag 100), comprising: 	a scanner configured to scan an article identification information associated with one of a plurality of categories of articles (paragraph 0018: barcode scanner 31); 	a controller configured to acquire the article identification information from the scanner (paragraph 0018: wireless communication unit 40 necessarily contains a controller to control the communication); 	a communicator configured to, based on a pairing of the article identification information with an identification information associated with the electronic tag, acquire a product information corresponding to the article identification information (paragraph 0018: antenna 70); 	a storage unit configured to store the identification information associated with the electronic tag (paragraph 0017: E-paper driving unit 50 necessarily contains storage); and 	a display screen configured to display the product information corresponding to the article identification information (paragraph 0016: E-paper screen 10).	Hsieh does not explicitly teach wherein the identification information associated with the electronic tag corresponds to the one of the plurality of categories of articles, and 	wherein the identification information associated with the electronic tag is customized based on the plurality of categories of articles.	Bhatti teaches wherein the identification information associated with the electronic tag corresponds to the one of the plurality of categories of articles (paragraph 0025), and 	wherein the identification information associated with the electronic tag is customized based on the plurality of categories of articles (paragraph 0025).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Hsieh and Bhatti, because such a combination aids in personalizing the identification for a particular user or application (paragraph 0025 of Bhatti).	Regarding claim 2, Hsieh further teaches the storage unit is further configured to store the article identification information and the corresponding product information (paragraph 0020).	Regarding claim 3, Hsieh further teaches each of the plurality of categories of articles is paired with a single identification information of an electronic tag (paragraph 0020).	Regarding claim 4, Hsieh further teaches a housing (paragraph 0016: housing 20), wherein the display screen is provided on an outer surface on a viewer's side of the housing, and wherein the controller, the communicator, and the storage unit are inside the housing (Fig. 1).	Regarding claim 5, Hsieh further teaches a slit on the outer surface on the side of the housing opposite from the display screen, wherein the scanner is inside the housing and a position of the scanner corresponds to a position of the slit (Fig. 1: component 30).	Regarding claim 6, Hsieh further teaches a transparent protective layer covering the slit (Fig. 1: component 30).	Regarding claim 9, Hsieh further teaches the article identification information is a barcode or a two-dimensional code (paragraph 0018).	Regarding claim 10, Hsieh further teaches the identification information associated with the electronic tag is customizable (paragraph 0020).	Regarding claim 11, Hsieh further teaches a server (paragraph 0019: host 80); and 	a gateway, wherein the communicator is configured to communicate with the server through the gateway, and to transmit the article identification information and the identification information associated with the electronic tag to the server, so that the article identification information is paired with the identification information associated with the electronic tag and the product information corresponding to the article identification information is acquired (paragraph 0019).	Regarding claim 12, Hsieh further teaches a method of controlling the electronic tag according to claim 1, the method comprising; 	acquiring a second article identification information associated with one of a plurality of categories of articles (paragraph 0023: step S1 – such a step is necessarily repeated; otherwise the method would only have one time use); 	pairing the second article identification information with an updated identification information associated with the electronic tag (paragraphs 0024-0025: steps S2-S3 – such steps are necessarily repeated; otherwise the method would only have one time use); 	based on the pairing, acquiring a second product information corresponding to the second article identification information; and displaying the second product information on the display screen (paragraph 0026: step S4 – such a step is necessarily repeated; otherwise the method would only have one time use).	Regarding claim 13, Hsieh further teaches storing the second article identification information and the second product information corresponding to the article identification information in the storage unit (paragraph 0017: E-paper driving unit 50 necessarily contains storage).	Regarding claim 14, Hsieh further teaches creating a backup of a first article identification information previously paired with the identification information associated with the electronic tag, and a first product information corresponding to the first article identification information, if the second product information is successfully acquired, storing the second article identification information and the corresponding second product information in the storage unit, and if the second product information is not successfully acquired, displaying an error message on the display screen, deleting the second article identification information, and then after a predetermined time interval, displaying the first product information on the display screen (paragraphs 0034-0035).	Regarding claim 17, Hsieh further teaches acquiring an article identification information associated with one of a plurality of categories of articles; 	transmitting the article identification information and an identification information associated with the electronic tag to the server (paragraph 0024: step S2); 	pairing the article identification information with an identification information associated with the electronic tag (paragraph 0025: step S3); 	based on the pairing, acquiring a product information corresponding to the article identification information; and displaying the second product information on the display screen (paragraphs 0026-0027: steps S4-S5).	Regarding claim 18, Hsieh further teaches modifying the identification information associated with the electronic tag (paragraph 0027); 	transmitting the modified identification information from the server to the electronic tag via the gateway (paragraph 0027); 	replacing the identification information associated with the electronic tag with the modified identification information (paragraph 0027).
Claims 7, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Bhatti and in further view of Nilsson (US 2011/0123198, previously cited).2	Regarding claim 7, Hsieh in view of Bhatti teaches the tag of claim 1, as discussed above.	Hsieh in view of Bhatti does not explicitly teach a timer chip configured to measure time, and based on a predetermined time, to cause the controller to enter the electronic tag into a power-saving mode.	Nilsson teaches a timer chip configured to measure time, and based on a predetermined time, to cause the controller to enter the electronic tag into a power-saving mode (paragraphs 0095 & 0172).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Hsieh in view of Bhatti and Nilsson, because such a combination reduces wear on the tag.	Regarding claim 15, Nilsson further teaches after the display screen displays the second product information, entering the electronic tag into a power-saving mode according to a predetermined timing in the timer chip (paragraphs 0095 & 0172).	Regarding claim 16, Nilsson further teaches before acquiring the second article identification information, determining whether the electronic tag is in a power- saving mode, wherein if the electronic tag is in the power-saving mode, the method is paused, and wherein if the electronic tag is not in the power-saving mode, the second article identification information is acquired (paragraphs 0095 & 0172).	Regarding claim 19, Nilsson further teaches before acquiring the article identification information, determining whether the electronic tag is in a power-saving mode, and if the electronic tag is in the power-saving mode, waking the electronic tag up through the server (paragraphs 0095 & 0172).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Bhatti and in further view of Connolly (US 2014/0353368, previously cited).3
	Regarding claim 8, Hsieh in view of Bhatti teaches the tag of claim 1, as discussed above. Hsieh also teaches the scanner is configured to scan a bar code or a two-dimensional code (paragraph 0018), and wherein the display screen comprises an electronic ink screen (paragraph 0016).	Hsieh in view of Bhatti does not explicitly teach wherein the communicator comprises a Bluetooth4 chip, but does at least suggest Bluetooth in paragraph 0018, which discusses wireless communication.	Connolly teaches the communicator comprises a Bluetooth chip (paragraphs 0015-0016).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Hsieh in view of Bhatti and Connolly, because Bluetooth increases the usability of the tag.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-19 have been considered but are moot in view of the new grounds of rejection. New reference Bhatti has been used to teach the newly added limitations. See above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.5
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs in each reference, please see also the associated figures.
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 In addition to the cited paragraphs, please see also the associated figures.
        4 Bluetooth is a trademark, which may raise indefiniteness issues under 35 USC 112. Applicant is reminded of MPEP § 2173.05(u). “It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves.”
        5 The Examiner can also be reached at matthew.mikels@uspto.gov.